              Case 2:20-cv-00694-MJP Document 87 Filed 09/10/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          AMAZON.COM INC,                                  CASE NO. C20-694 MJP

11                                 Plaintiff,                ORDER ON MOTION TO
                                                             WITHDRAW AND MOTION TO
12                  v.                                       AMEND

13          ROBOJAP TECHNOLOGIES LLC, et
            al.,
14
                                   Defendants.
15

16
            This matter comes before the Court on Defendants’ Unopposed Motion to Withdraw
17
     (Dkt. No. 84) and the Stipulated Motion to Amend the Case Schedule (Dkt. No. 85). Having
18
     reviewed both Motions, the Court rules as follows:
19
            First, the Court GRANTS the Motion to Withdraw. Defendants’ existing counsel
20
     properly substituted counsel for Defendants Robojap Technologies LLC and Sandeep Singh. See
21
     Local Rule 83.2(b). And Defendants’ existing counsel has complied with Local Rule 83.2(b)
22
     with regard to its request to withdraw as counsel for Quatic Software Solutions Pvt. Ltd., Gureen
23
     Pawar, and Hitesh Kumar Sachdeva. Existing counsel avers that it informed Quatic that it must
24


     ORDER ON MOTION TO WITHDRAW AND MOTION TO AMEND - 1
               Case 2:20-cv-00694-MJP Document 87 Filed 09/10/21 Page 2 of 3




 1   obtain counsel or risk entry of default against it, per Local Rule 83.2(b)(4), and that these

 2   defendants are seeking new counsel. While the Court is concerned that the withdrawal could

 3   leave Quatic without counsel, the Court GRANTS Quatic leave of 14 days to obtain new

 4   counsel. The Court warns Quatic that its failure to obtain new counsel may result in entry of

 5   default against it. This rule does not, however, apply to Kumar and Pawar, who may proceed pro

 6   se if they do not obtain new counsel.

 7          Second, the Court DENIES the Motion to Amend the Case schedule. Citing their new

 8   appearance in this matter and an “emergency surgery” of one of Robojap’s and Singh’s new

 9   attorneys that will preclude her from working until September 13, 2021, the Parties request a 30

10   extension to all but the trial date. This request is flawed for several reasons. First, one attorney’s

11   inability to work for the next three days does not demonstrate good cause to extend the entire

12   case schedule by 30 days. At least one other attorney from the same office has appeared in this

13   matter and should be capable of handling this matter for the brief period where the other attorney

14   is unavailable. Even if the unavailability justified an extension, the Parties’ requested 30-day

15   extension is overly broad. Second, when new counsel took over representation of Robojap and

16   Singh they should have been aware of the existing case schedule before they agreed to accept

17   representation. The mere fact new counsel has begun representation does not merit extending all

18   of the case deadlines. Third, because the Parties do not seek a new trial date, the 30-day

19   extension would make many of the proposed new case deadlines fall after the current trial date of

20   December 6, 2021. This highlights the impracticality of the extension. (See Dkt. No. 46.) The

21   Court therefore DENIES the Motion and the current schedule remains in place.

22   \\

23   \\

24


     ORDER ON MOTION TO WITHDRAW AND MOTION TO AMEND - 2
             Case 2:20-cv-00694-MJP Document 87 Filed 09/10/21 Page 3 of 3




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated September 10, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO WITHDRAW AND MOTION TO AMEND - 3
